IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Patricia Brennan,                        :
                         Petitioner      :
                                         :
                    v.                   :   No. 1727 C.D. 2017
                                         :   Submitted: March 23, 2018
Workers’ Compensation Appeal             :
Board (Commonwealth of                   :
Pennsylvania, House of                   :
Representatives),                        :
                       Respondent        :



BEFORE:     HONORABLE RENÉE COHN JUBELIRER, Judge
            HONORABLE PATRICIA A. McCULLOUGH, Judge
            HONORABLE JAMES GARDNER COLINS, Senior Judge


OPINION NOT REPORTED


MEMORANDUM OPINION BY
JUDGE COHN JUBELIRER                         FILED: June 22, 2018


      Patricia Brennan (Claimant) petitions for review of the Order of the Workers’
Compensation Appeal Board (Board) affirming the decision of a Workers’
Compensation Judge (WCJ). Claimant filed two Petitions to Review Compensation
Benefits for incorrect description of injury (Review Petitions) and a Petition to
Reinstate Compensation Benefits (Reinstatement Petition), which the WCJ denied.
The WCJ granted the Petition to Terminate Benefits (Termination Petition) filed by
Employer, the Commonwealth of Pennsylvania, House of Representatives. On
appeal, Claimant argues the denial of her Review and Reinstatement Petitions and
the grant of Employer’s Termination Petition were in error because the conclusions
that she did not meet her burdens of proof, and Employer did, are not supported by
substantial evidence. Because the WCJ did not credit Claimant or her expert witness
but instead credited Employer’s evidence that Claimant did not sustain any work-
related injuries beyond those accepted and that she had fully recovered from those
injuries, there was no error in granting Employer’s Termination Petition and denying
Claimant’s Review and Reinstatement Petitions. Accordingly, we affirm.


                                        I. Background
       Claimant worked for Employer as an office manager/legislative assistant until
July 2012, when she stopped working due to pain in her left wrist. Employer issued
a Notice of Compensation Payable (NCP) accepting a work-related injury in the
nature “of a left wrist strain due to repetitive motion,” and Claimant began receiving
compensation benefits. (WCJ Decision, Findings of Fact (FOF) ¶ 9.) Employer
issued an Amended or Corrected NCP (Amended NCP) on January 15, 2014,
changing the description of Claimant’s work-related injury to “left wrist strain and
de Quervain[’s] [S]yndrome.”1 (Id.) Claimant continued to receive compensation
benefits until November 19, 2014, when the WCJ suspended those benefits as of
April 3, 2013, the date Employer offered Claimant a modified duty job, which she
did not accept. The WCJ, in the November 19, 2014 decision, also expanded the
description of Claimant’s work-related injury to include left de Quervain’s
Syndrome. The Board affirmed the suspension of Claimant’s benefits and expansion
of the work-related injury, as did this Court in Brennan v. Workers’ Compensation



       1
          The parties, witnesses, and decisions use the terms “de Quervain” or “de Quervain’s”
“syndrome,” “synovitis,” “tendonitis,” or “tenosynovitis.” For consistency, we will refer to this
injury as de Quervain’s Syndrome.


                                               2
Appeal Board (Commonwealth of Pennsylvania) (Pa. Cmwlth., No. 270 C.D. 2016,
filed December 21, 2016) (Brennan I).
      While the suspension proceedings were ongoing, the Petitions at issue here
were filed. Claimant filed the first Review Petition on October 24, 2014, alleging
that, as of that date, the description of the work-related injury was incorrect, she had
a worsening of her condition, and she now suffered from de Quervain’s Syndrome
in both her left and right hands. Claimant filed the Reinstatement Petition on
December 18, 2014, alleging that, as of that date, her work-related condition had
worsened and her compensation benefits should be reinstated. Claimant filed the
second Review Petition on February 5, 2015, which was subsequently amended at a
hearing, seeking to add “bilateral CMC [S]ynovitis”2 to the description of her work
injury. (FOF ¶¶ 5, 7.) Employer issued timely answers to each of the Petitions,
denying the allegations set forth therein. On September 3, 2015, Employer filed the
Termination Petition, averring, based on the opinions of Richard Mandel, M.D., that
Claimant was fully and finally recovered from her accepted work-related injuries as
of August 18, 2015. The Petitions were assigned to the WCJ for resolution.
      Claimant testified in support of her Petitions both in person before the WCJ
and by deposition. In her deposition, Claimant described her work history, her work
duties, the development of her left hand symptoms in June and July 2012, and the
subsequent development of symptoms in her right hand and wrist in November 2012.
(FOF ¶ 12.) She explained she told various physicians, including Robert J. Cabry,
Jr., M.D., in November 2012 of the symptoms in her right hand, which she asserted
had begun to develop in September or October, several months after she left work.
According to Claimant, she received a splint for and injections into her right hand


      2
          The CMC is a joint in the thumb. (FOF ¶ 17e.)


                                               3
and wrist, as well as prescription medicines and ultrasound treatments, which gave
her minimal relief. Claimant sought an additional medical opinion, at her counsel’s
suggestion, from Todd M. Kelman, D.O. Claimant testified that, per Dr. Kelman’s
advice, she stopped receiving the injections and wearing the wrist splints and began
going to physical therapy, which helped her with her daily activities. Claimant
indicated that, after her right hand symptoms developed, she was unable to perform
daily activities, such as taking out recycling or opening jars or cans, she had modified
her computer use by using Siri and voice activated software, and she no longer
performed volunteer work. As of August 7, 2015, Claimant did not believe she could
return to her pre-injury position because “[i]t’s constant typing all day long,” which
“puts a strain on [her] thumbs” at the base and “going up into [her] wrists.” (Id. ¶
12g.) Claimant has not worked since July 24, 2012, and was receiving Social
Security Disability Benefits for her de Quervain’s Syndrome and pension benefits
from Employer.
      Claimant testified in person before the WCJ on February 18, 2016, reiterating
her prior testimony regarding the development of the symptoms in her right hand
and indicating she was still treating with Dr. Cabry for “[p]ain and swelling in both
[her] wrists and thumbs,” although the symptoms were calmer due to her inactivity
and medications. (Id. ¶ 13a-c.) She was examined by A. Lee Osterman, M.D.,3 who
advised Claimant that she could either have surgery or live with her hand condition,
which was consistent with the recommendation of other physicians. According to
Claimant, she has not developed any additional symptoms since the right hand
symptoms began, but those symptoms worsen if she attempts to use her hands in any
kind of regular or repetitive basis. She testified, again, that she has modified her life

      3
        The finding of fact indicates this advice came from Dr. Mandel, Employer’s expert;
however, it was Dr. Osterman who gave her this advice. (See FOF ¶ 12c.)


                                            4
activities due to her work injury in that she cannot lift or carry anything. Claimant
indicated she had not seen Dr. Kelman since June 2015 and confirmed that she had,
effective October 15, 2014, retired from her position with Employer.
      Claimant offered the deposition testimony of Dr. Kelman, a board-certified
orthopedic surgeon, who sees patients but no longer performs surgery. He examined
Claimant on March 16, 2015, for “complaint[s] of bilateral wrist pain pointing to the
thumb and to the radial or thumb side of the wrist.” (FOF ¶ 15b.) According to Dr.
Kelman, Claimant described her right wrist as being worse than her left. After
examining Claimant and reviewing the medical records of Claimant’s treatment
since July 2012, including those of Dr. Cabry, Dr. Kelman opined that Claimant
suffered from “bilateral de Quervain’s [Syndrome]” and “bilateral CMC
[S]ynovitis[,] which is an inflammation of the joint that’s deeper to that tendon at
the base of the thumb.” (FOF ¶ 15h.) He related these injuries to “the repetitive
nature of [the] work that [Claimant] described to [him] and then also overuse related
to the fact that she had limited use of her left [hand].” (Id.) Dr. Kelman saw
Claimant again on April 7, 2015, and on June 11, 2015. At the later examination,
Dr. Kelman indicated Claimant had no pain in the CMC joint that day, the grind test
did not produce any pain, and she had no swelling. He agreed, on cross-examination,
that as of June 11, 2015, “there was no evidence of clinical synovitis” and that he
did not “have any additional information to indicate that that’s an ongoing problem.”
(Id. ¶ 15k.) Dr. Kelman acknowledged that Claimant had stopped working in July
2012, and there was no documentation that Claimant was having right-sided
complaints at that time, but opined that Claimant’s “right-sided de Quervain’s
[S]yndrome [was] indirectly causally related to her employment.” (Id. ¶ 15m, n.) In
his medical report, Dr. Kelman opined that Claimant could not “return to her



                                         5
previous occupation due to her ongoing chronic complaints.” (Reproduced Record
(R.R.) at 224a.)
      Employer offered Dr. Mandel’s deposition testimony. He is board-certified
in orthopedic surgery with an added qualification for the hand, and a vast majority
of his patients have hand or upper extremity issues. Dr. Mandel performed an
Independent Medical Examination (IME) of Claimant on August 18, 2015, and
Claimant’s complaints were more severe on the right side than the left. He testified
his physical examination revealed no objective abnormalities, only subjective
complaints.   Dr. Mandel stated many of Claimant’s physicians recommended
surgery, but Claimant told him that none could give her statistics regarding the
success of such surgeries, something Dr. Mandel found “hard to believe.” (FOF ¶
17c, s.) Based on his examination of Claimant, the history Claimant provided, and
his review of Claimant’s medical records, Dr. Mandel opined Claimant had
sustained work-related de Quervain’s Syndrome of the left wrist, but was fully
recovered therefrom and required no restrictions for that injury. This opinion, he
noted, was consistent with Dr. Cabry’s notes from June 2013, which indicated that
Claimant’s examination results were negative for de Quervain’s Syndrome in her
left hand. According to Dr. Mandel, the alleged bilateral CMC Synovitis and
Claimant’s right de Quervain’s Syndrome were not work-related, nor were they
aggravated by her work. He disagreed with Dr. Kelman’s opinion relating the
additional injuries to Claimant’s work, noting that Claimant “was not doing
production work” or engaged in “heavy duty repetitive taxing work with . . . her right
hand because she couldn’t use her left” and that Claimant’s symptoms did not appear
until six months after she stopped working. (Id. ¶ 17g.) Dr. Mandel explained that
de Quervain’s Syndrome can develop spontaneously in Claimant’s age group and



                                          6
can resolve on its own and that CMC Synovitis is a degenerative, age-related
condition that develops more commonly in females. Dr. Mandel further opined that,
should the WCJ find that Claimant’s work-related injury did include right de
Quervain’s Syndrome, Claimant had fully recovered and needed no further
treatment.
      The parties also introduced the deposition testimonies of Elizabeth M. Post,
M.D., who performed an IME of Claimant on Employer’s behalf, and Dr. Cabry,
Claimant’s treating physician, which were previously offered in the suspension
proceedings. These depositions relate to Claimant’s condition and ability to return
to work as of October 14, 2013, and December 18, 2013, respectively. Dr. Post
diagnosed Claimant with “de Quervain’s [S]yndrome of her hand” but could not
“specifically relate it to any incident at work,” although other physicians had done
so. (Id. ¶ 14g.) Dr. Post did not think Claimant had fully recovered from her left de
Quervain’s Syndrome, but Claimant could perform sedentary work and could have
performed the position Employer offered in April 2013.          Dr. Cabry testified
Claimant did not complain of right-sided symptoms until January 2013, at which
time he diagnosed Claimant with right de Quervain’s Syndrome. (Id. ¶ 16g.) He
treated Claimant’s bilateral conditions with prescription medicine and ultrasound,
and opined Claimant could not return to work at the position offered by Employer
in April 2013. After learning that Claimant had not worked since July 2012, which
he had not known, Dr. Cabry could not say that her right-sided complaints were
“related to her work.” (Id. ¶ 16n.) As of Dr. Cabry’s August 14, 2013 examination,
Claimant had no work restrictions.
      Citing Claimant’s “demeanor and comportment” during her in-person
testimony, the inconsistencies within Claimant’s testimony regarding when the



                                         7
symptoms began on the right side, and the opinions of multiple medical experts who,
contrary to Claimant’s testimony, did not relate the additional injuries to Claimant’s
work, the WCJ did not find Claimant’s testimony “to be credible, convincing and
worthy of belief.” (Id. ¶ 19.) As she had in the suspension proceeding, the WCJ
found the testimony of Dr. Post and Dr. Cabry to be credible and convincing as to
their opinions on Claimant’s medical condition in 2013, but found Dr. Post’s
testimony regarding Claimant’s ability to return to work to the modified duty
position offered in April 2013 to be more credible than Dr. Cabry’s contrary opinion,
which was specifically rejected. (Id. ¶ 18.) The WCJ credited Dr. Mandel’s opinions
over Dr. Kelman’s contrary opinions, providing objective reasons for that
determination, including: Dr. Mandel’s training and qualifications, including his
extensive years of evaluation and treatment of patients with upper extremity issues;
Dr. Mandel’s opinion that the right de Quervain’s Syndrome was not work-related
was consistent with Dr. Post’s and Dr. Cabry’s opinions; Dr. Mandel’s opinions
were “consistent[,] well- reasoned [sic], logical[,] and supported by the medical
records”; and Dr. Kelman’s diagnoses were based on Claimant’s subjective
complaints and the WCJ did not find Claimant to be credible. (Id. ¶ 20.)
      The WCJ found that: Claimant “ha[d] effectuated a full recovery from her”
work-related injuries as of August 18, 2015, the date of Dr. Mandel’s examination;
Claimant did not sustain any work-related injury to “her right hand, wrist or upper
extremity”; Claimant did not sustain any additional work-related injury to her left
hand; and Claimant’s work-related “injury did not worsen necessitating the
reinstatement of compensation benefits.” (Id. ¶¶ 21-24 (emphasis omitted).) On this
last point, the WCJ observed that even Dr. Kelman testified that Claimant’s left-
wrist injury had improved. (Id. ¶ 24.) Based on these findings, the WCJ concluded



                                          8
Employer met its burden of proof on the Termination Petition, and Claimant did not
meet her burdens of proof on the Review and Reinstatement Petitions. (WCJ
Decision, Conclusions of Law (COL) ¶¶ 2, 4-5.) Thus, the WCJ denied the Review
and Reinstatement Petitions, granted the Termination Petition, and terminated
Claimant’s compensation benefits as of August 18, 2015. (WCJ Decision, Order.)
       Claimant appealed to the Board, arguing the WCJ’s credibility determinations
and the findings based on those determinations were not supported by substantial
competent evidence.        The Board affirmed, observing the WCJ had complete
authority over credibility, conflicting medical evidence, and evidentiary weight.
According to the Board, having rejected the testimony of Claimant and Dr. Kelman
as not credible and accepted Dr. Mandel’s testimony as credible, the WCJ did not
err in denying the Review and Reinstatement Petitions or in granting the Termination
Petition. Claimant now petitions this Court for review.4


                                         II. Discussion
                        A. Claimant’s Ability to Return to Work - 2013
       Claimant first challenges the WCJ’s “comparison of the opinions of Dr. Post
and Dr. Cabry” as they relate to Claimant’s ability to return to work at the position
Employer offered Claimant in April 2013. (Claimant’s Brief (Br.) at 28-31.) In
pertinent part, she asserts that Dr. Post’s opinion that Claimant could return to work
at the modified duty position was inconsistent with Dr. Post’s own work restrictions.
However, the WCJ’s credibility determination on this testimony in the present matter


       4
          “Our scope of review is limited to determining whether constitutional rights were
violated, whether the adjudication is in accordance with the law[,] or whether necessary findings
of fact are supported by substantial evidence.” City of Phila. v. Workers’ Comp. Appeal Bd.
(Sherlock), 934 A.2d 156, 159 n.5 (Pa. Cmwlth. 2007).


                                               9
is nearly identical to the one made in the prior suspension proceeding. (Compare
FOF ¶ 18 with WCJ Decision, November 19, 2014, FOF ¶ 11, R.R. at 425a.)
Claimant unsuccessfully challenged this prior credibility determination before the
Board and this Court in Brennan I. See Brennan I, slip op. at 5, 7. Claimant’s ability
to return to work at the modified position offered by Employer in April 2013, and
the suspension of her compensation benefits based on that unaccepted offer, have
been litigated to completion. Therefore, we will not reconsider arguments in this
appeal that Claimant made previously, and which have been rejected.


                              B. Review and Reinstatement Petitions
                                              1. Argument
      Claimant next argues she satisfied her burdens of proof on the Review and
Reinstatement Petitions and, therefore, the WCJ erred in not amending the
description of her work-related injury and in not reinstating her compensation
benefits.5 Claimant asserts she established, through Dr. Kelman’s testimony, that
the description of her injury in the Amended NCP should be expanded to include
right de Quervain’s Syndrome and bilateral CMC Synovitis. She further argues that,
based on her testimony and that of Dr. Kelman, she proved her condition had
worsened as a result of her developing additional work-related injuries, and she
could no longer perform the modified duty position upon which the prior suspension
of her benefits was based. In support of her argument, Claimant points out what she
believes are flaws in Dr. Mandel’s testimony, such as that: his opinion that age and
gender play a role in the development of de Quervain’s Syndrome was based on his
experience in his practice, rather than on specific citation to any medical or scientific


      5
          We have consolidated two of Claimant’s arguments for ease of discussion.


                                              10
journals; and his opinion that a person can fully recover from de Quervain’s
Syndrome without having surgery, which the other physicians opined was required.


                                       2. Burdens of Proof
      The relevant burdens of proof related to review and reinstatement petitions
are as follows. A claimant may seek to amend the description of an injury in an NCP
by filing a review petition and by meeting her burden of proving that she suffered
additional injuries “as a result of the work-related . . . injury for which [the] employer
accepted liability.” Commercial Credit Claims v. Workmen’s Comp. Appeal Bd.
(Lancaster), 728 A.2d 902, 906 (Pa. 1999). This burden is the same as if the claimant
had filed an original claim petition. Westinghouse Elec. Corp./CBS v. Workers’
Comp. Appeal Bd. (Korach), 883 A.2d 579, 592 (Pa. 2005). Accordingly, where the
causal connection between the injury and employment is not obvious, the claimant
must present credible, unequivocal medical evidence establishing causation.
Gribble v. Workers’ Comp. Appeal Bd. (Cambria Cty. Ass’n for the Blind), 692 A.2d
1160, 1163 (Pa. Cmwlth. 1997). To prove an entitlement to the reinstatement of
suspended benefits, a claimant “must prove that his or her earning power is once
again adversely affected by his or her disability, and that such disability is a
continuation of that which arose from his or her original claim.” Bufford v. Workers’
Comp. Appeal Bd. (N. Am. Telecom), 2 A.3d 548, 558 (Pa. 2010).

                                            3. Analysis
      In arguing her evidence satisfied her burdens of proof on the Review and
Reinstatement Petitions, Claimant requests this Court to reweigh the evidence and
find in her favor. However, it is well-settled that the WCJ is the fact finder, and the
review of the witnesses’ testimony and determinations as to the weight and


                                           11
credibility of that evidence are solely for the WCJ. Miller v. Workers’ Comp. Appeal
Bd. (Millard Refrigerated Servs. and Sentry Claims Serv.), 47 A.3d 206, 209 (Pa.
Cmwlth. 2012). “A WCJ may accept or reject the testimony of any witness in whole
or in part.” Id. “[T]he appellate role is not to reweigh the evidence or to review the
credibility of the witnesses.” Bethenergy Mines, Inc. v. Workmen’s Comp. Appeal
Bd. (Skirpan), 612 A.2d 434, 437 (Pa. 1992). Where the WCJ is required to assess
the credibility of deposition testimony, the WCJ must articulate objective bases for
crediting one witness’s deposition testimony over another witness’s deposition
testimony. Daniels v. Workers’ Comp. Appeal Bd. (Tristate Transp.), 828 A.2d
1043, 1053-54 (Pa. 2003). But, if a witness testifies in person, the WCJ may base a
credibility determination on demeanor of the witness. Id.
      Here, the WCJ rejected Claimant’s testimony and that of her expert, Dr.
Kelman, choosing instead to credit the testimony of Dr. Mandel. The WCJ provided
objective bases for her credibility determinations related to Dr. Mandel and Dr.
Kelman, and cited numerous factors, including Claimant’s demeanor and
inconsistencies within Claimant’s testimony regarding when the new symptoms
arose, in rejecting Claimant’s testimony. While Claimant cites what she claims are
flaws in Dr. Mandel’s testimony, such as his inability to cite medical or scientific
journals in support for his opinions that de Quervain’s Syndrome can occur
spontaneously and more frequently in older women, and that a person can recover
from de Quervain’s Syndrome without surgery even though others said surgery was
required, she does not assert that Dr. Mandel’s testimony was incompetent. Rather,
she compares Dr. Mandel’s testimony to Dr. Kelman’s testimony and argues that
this Court should conclude that she did suffer work-related right de Quervain’s
Syndrome and bilateral CMC Synovitis. As such, Claimant is challenging the



                                         12
weight given to Dr. Mandel’s testimony by the WCJ.6 We will not infringe upon the
WCJ’s role as fact finder and reweigh the evidence as Claimant requests. Because
Claimant’s evidence that she sustained additional work-related injuries and that her
condition had worsened to the point that her earning power was again adversely
affected was not credited, the WCJ properly concluded Claimant did not meet her
burdens of proof on the Review and Reinstatement Petitions.

                                         C. Termination Petition
                                                 1. Argument
       Claimant last argues that Employer did not meet its burden of proving its
entitlement to the termination of her compensation benefits because Dr. Mandel’s
opinion addressed only the injuries described in the Amended NCP. She asserts that,
if this Court concludes the description of Claimant’s work-related injury should have
been expanded to include right de Quervain’s Syndrome and bilateral CMC

       6
          Even if Claimant had challenged Dr. Mandel’s competency, “[c]ompetency when applied
to medical evidence, is merely a question of whether the witnesses’ opinion is sufficiently definite
and unequivocal to render it admissible.” Cramer v. Workmen’s Comp. Appeal Bd. (Uni-Marts),
627 A.2d 231, 233 (Pa. Cmwlth. 1993). Whether medical testimony is competent is a question of
law, subject to this Court’s full review. Id. Dr. Mandel acknowledged he could not provide an
exact percentage of the spontaneous development of de Quervain’s Syndrome in females “in the
fifth and sixth decades” because he did not think he had seen statistics on that in the literature, but
he explained that in his practice of seeing “[h]undreds and hundreds of patients” of different ages
over the years, about 40 to 50 percent of the de Quervain’s Syndrome cases are spontaneously
developed. (R.R. at 345a.) Further, Dr. Mandel testified that, even though other physicians
indicated Claimant could either have surgery or live with the de Quervain’s syndrome and that
Claimant would have recovered earlier had she had surgery, it was not “unusual” for Claimant to
recover without surgery because “people do recover from de Quervain’s without undergoing
surgery.” (Id. at 339a.) Dr. Mandel was unequivocal in his opinions and, notably, began practicing
medicine in 1977 and had obtained board-certification in orthopedic surgery and an additional
certificate in treating hand injuries, thereby giving him almost 40 years of specialized experience
in support of his opinion. (Id. at 372a-73a.) Thus, Dr. Mandel’s opinions, based on that 40 years
of experience, were “sufficiently definite and unequivocal” and, therefore, competent. Cramer,
627 A.2d at 233.


                                                 13
Synovitis, Dr. Mandel’s opinion of full recovery is legally insufficient to support the
termination of benefits as it does not address these additional injuries.


                                      2. Burden of Proof
      To obtain a termination of benefits, an employer has to prove “that the
claimant fully recovered from h[er] work injury and has no remaining disability, or
that any remaining disability is no longer related to the work injury.” Ingrassia v.
Workers’ Comp. Appeal Bd. (Universal Health Servs., Inc.), 126 A.3d 394, 402 n.13
(Pa. Cmwlth. 2015). An employer meets this burden when its medical expert
unequivocally testifies that “it is his opinion, within a reasonable degree of medical
certainty, that the claimant is fully recovered, can return to work without restrictions
and that there are no objective medical findings which either substantiate the claims
of pain or connect them to the work injury.” Udvari v. Workmen’s Comp. Appeal
Bd. (USAir, Inc.), 705 A.2d 1290, 1293 (Pa. 1997). Where a particular injury has
been accepted or adjudicated as being work-related, a physician’s opinion of full
recovery that does not recognize and address that injury is insufficient to support the
termination of benefits. GA & FC Wagman, Inc. v. Workers’ Comp. Appeal Bd.
(Aucker), 785 A.2d 1087, 1092 (Pa. Cmwlth. 2001).


                                           3. Analysis
      Claimant acknowledges that Dr. Mandel testified that Claimant had fully
recovered from the work-related injuries accepted in the Amended NCP.
(Claimant’s Br. at 35.)      Dr. Mandel also testified there were no objective
abnormalities observed during his examination and Claimant could return to her pre-
injury position without restrictions related to the left de Quervain’s Syndrome. (FOF



                                          14
¶ 17e, i, l.) Employer met its burden of proof on the Termination Petition through
this credited testimony. To the extent Claimant asserts Dr. Mandel had to opine that
she was fully recovered from the right de Quervain’s Syndrome and the bilateral
CMC Synovitis, her assertion is premised on this Court accepting her arguments that
the Review Petitions should have been granted.          Having rejected Claimant’s
arguments in that regard, the only work-related injuries at issue were those accepted
in the Amended NCP. Because Dr. Mandel’s credible testimony addressed those
injuries, there was no error in granting the Termination Petition.


                                   III.    Conclusion
      For the foregoing reasons, we affirm the Board’s Order.




                                          _____________________________________
                                          RENÉE COHN JUBELIRER, Judge




                                           15
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Patricia Brennan,                        :
                         Petitioner      :
                                         :
                    v.                   :   No. 1727 C.D. 2017
                                         :
Workers’ Compensation Appeal             :
Board (Commonwealth of                   :
Pennsylvania, House of                   :
Representatives),                        :
                       Respondent        :


                                      ORDER


      NOW, June 22, 2018, the Order of the Workers’ Compensation Appeal
Board, entered in the above-captioned matter, is AFFIRMED.




                                       _____________________________________
                                       RENÉE COHN JUBELIRER, Judge